UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4811


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL ANTONIO ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:06-cr-00012-NKM-2)


Submitted:   April 2, 2013                       Decided:   April 9, 2013


Before KING and    FLOYD,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender for the Western
District of Virginia, Christine Madeleine Lee, Research and
Writing Attorney, Roanoke, Virginia, for Appellant.    Timothy J.
Heaphy, United States Attorney, Donald R. Wolthuis, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Carl    Antonio          Robinson           appeals     the     district      court’s

judgment revoking his supervised release and sentencing him to

eighteen months in prison.                       Robinson asserts that his sentence

is procedurally unreasonable because the district court was not

authorized under 18 U.S.C. § 3583(e) (2006) to consider, as it

did,   whether      the        sentence         reflected          the    seriousness      of   the

revocation offenses, promoted respect for the law, and provided

just punishment.          Having considered this argument, we affirm.

             This        court       will       affirm        a    sentence      imposed     after

revocation of supervised release if it is within the prescribed

statutory        range     and       is        not    plainly       unreasonable.           United

States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).                                    While a

district     court            must    consider             the      Chapter       Seven     policy

statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt. B, and

the statutory factors applicable to revocation sentences under

§ 3583(e) and 18 U.S.C. § 3553(a) (2006), the district court

ultimately has broad discretion to revoke supervised release and

impose   a   term        of    imprisonment              up   to    the    statutory      maximum.

Crudup, 461 F.3d at 438-39.

             A      supervised                 release        revocation          sentence       is

procedurally       reasonable             if    the      district        court   considered     the

Chapter 7 advisory policy statements and the § 3553(a) factors

applicable to supervised release revocation and explained its

                                                     2
reasons for the sentence imposed.                         See 18 U.S.C. § 3583(e);

Crudup, 461 F.3d at 439-40.                   Section 3553(a)(2)(A) is not among

the factors cited in § 3583(e) for consideration.                              A revocation

sentence        is    substantively         reasonable         if    the    district       court

stated      a    proper      basis      for   concluding         the      defendant       should

receive     the       sentence      imposed,       up    to    the     statutory       maximum.

Crudup,         461   F.3d    at     440.        Only     if     a    sentence       is    found

procedurally or substantively unreasonable will this court “then

decide whether the sentence is plainly unreasonable.”                                     Id. at

439 (emphasis omitted).

                Here,     the       district        court       did        mention        the    §

3553(a)(2)(A) factors—the need for the sentence “to reflect the

seriousness of the offense, to promote respect for the law, and

to provide just punishment”—in explaining the sentence imposed.

But   the       court   also       specifically         relied       on    other   §      3553(a)

factors—“the nature and circumstances of the offense and the

history and characteristics of the defendant,” and implicitly

referenced        the     need     to    protect        the    public      from    Robinson's

violent behavior.            18 U.S.C. § 3553(a)(1), (a)(2)(C).                      Thus, the

district court’s statement of reasons is not contrary to our

decision        in    Crudup,      461    F.3d     439-40.           The    district       court

primarily based the revocation sentence on permissible factors,

rendering the resulting sentence not plainly unreasonable.                                      See

United States v. Lewis, 498 F.3d 393, 399-400 (6th Cir. 2007)

                                               3
(rejecting per se rule that consideration of § 3553(a)(2)(A)

results   in     unreasonable    sentence,     plainly     or    otherwise,         and

instead interpreting § 3583(e) as requiring consideration of the

enumerated factors in § 3553(a) without forbidding consideration

of other relevant factors); United States v. Williams, 443 F.3d

35, 47-48 (2d Cir. 2006) (same); cf. United States v. Miqbel,

444 F.3d 1173, 1182-83 (9th Cir. 2006) (stating in dicta that,

though it did “not suggest that a mere reference to promoting

respect    for    the    law    would   in     itself     render        a    sentence

unreasonable,” it could result in reversible error if the record

failed    to    establish   that    permissible        factors    were       properly

considered and formed basis of sentence).

            Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral    argument     because    the     facts       and   legal

contentions      are   adequately   presented    in     the     materials         before

this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                        4